Case 1:19-cv-00007-CBA-VMS Document 179 Filed 12/28/20 Page 1 of 3 PageID #: 9818

                                                                                                                                              Mayer Brown LLP
                                                                                                                                   1221 Avenue of the Americas
                                                                                                                                     New York, NY 10020-1001
                                                                                                                                       United States of America

                                                                                                                                            T: +1 212 506 2500
                                                                                                                                                mayerbrown.com


                                                                                                                                           Mark G. Hanchet
                                                                                                                                             T: (212) 506 2695:
                                                                                                                                      MHanchet@mayerbrown.com




  December 28, 2020

  VIA ECF

  Honorable Carol Bagley Amon
  United States District Judge
  United States District Court, Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, New York 11201

  Re:     Bartlett, et al. v. Société Générale de Banque au Liban
          S.A.L., et al., 19 Civ. 007 (CBA) (VMS)

  Dear Judge Amon:

          On behalf of the Moving Defendants,1 we write in response to Plaintiffs’ December 18,
  2020, letter submitting as supplemental authority a Second Circuit order (the “Order”) holding in
  abeyance the appeal in Honickman v. BLOM Bank SAL, No. 20-575, pending the Second
  Circuit’s decision in Reuvane, et al. v. Lebanese Canadian Bank, SAL, No. 19-3522. ECF No.
  175. The Order also directed the Honickman parties to submit briefing, within thirty days of a
  decision in Reuvane, regarding how that decision applies to the facts of Honickman. Id. at Ex. A.

          The Order affirms the importance of certifying an interlocutory appeal in this case. See
  ECF No. 167 (Moving Defendants’ Joint Letter for Pre-Motion Conference). While a Second
  Circuit ruling in Reuvane may clarify certain issues germane to the Honickman appeal, it does
  not present—and therefore will not address—a key issue in this case.

          The attacks that gave rise to the plaintiffs’ injuries in Reuvane and Honickman were
  committed by Foreign Terrorist Organizations (“FTOs”) with which the defendants allegedly
  dealt directly. Here, the attacks that injured U.S. service personnel in Iraq were committed by
  Iraqi Shia militias, not the FTO with which the defendants allegedly dealt in Lebanon.


  1
   The Moving Defendants are (1) Société Générale de Banque au Liban S.A.L., (2) Fransabank S.A.L., (3) MEAB
  Bank s.a.l., (4) BLOM Bank S.A.L., (5) Byblos Bank S.A.L., (6) Bank Audi S.A.L., (7) Bank of Beirut S.A.L., (8)
  Lebanon & Gulf Bank S.A.L., (9) Banque Libano Française S.A.L., (10) Bank of Beirut and the Arab Countries
  S.A.L., and (11) Fenicia Bank s.a.l.
             Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
              Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                            and Tauil & Chequer Advogados (a Brazilian partnership).
 Case 1:19-cv-00007-CBA-VMS Document 179 Filed 12/28/20 Page 2 of 3 PageID #: 9819
Mayer Brown LLP


    Honorable Carol Bagley Amon
    December 28, 2020
    Page 2

   Hezbollah’s alleged role in this violence is—at most—indirect. Even if the Second Circuit
   decision in Reuvane provides guidance on what must be pleaded to plausibly connect a bank to
   an FTO primary actor in order to state a viable JASTA aiding and abetting claim, it will not
   address the key question posed in this case, namely: “what connection between alleged banking
   services, terrorist activities, and injury [committed by a non-FTO actor] must a plaintiff asserting
   a JASTA aiding and abetting claim plead?” See ECF No. 167.

           This question bears on Plaintiffs’ JASTA claims in several ways. First, JASTA aiding
   and abetting claims require that a defendant provide knowing, substantial assistance to the act of
   international terrorism that injured the plaintiff or to the “person who committed” the act. See
   Siegel v. HSBC N.A., 933 F.3d 217, 225 (2019). Therefore, even if Plaintiffs plausibly alleged
   that Hezbollah “planned or authorized” the violent acts,2 that would not satisfy the requirement
   that the defendant assist an act of international terrorism or the persons (including groups) that
   committed the violence. Second, JASTA aiding and abetting claims require that any assistance by
   a defendant be knowing and substantial. 18 U.S.C. § 2333(d). Where, as here, the Moving
   Defendants are not alleged to have provided anything to the persons that injured Plaintiffs,
   allegations of knowledge and substantiality are far less plausible. Compare Halberstam v. Welch,
   705 F.2d 472 (D.C. Cir. 1983) (assistance provided directly to person who committed burglary).

            This lack of proximity between banking services and injuries led another court in this
   district to reject virtually identical allegations involving many of the same plaintiffs and attacks
   at issue here as insufficient to plead JASTA aiding and abetting. See Freeman v. HSBC
   Holdings, plc, 465 F. Supp. 3d 220 (E.D.N.Y. 2020) (rejecting sufficiency of allegations that
   bank maintained bank account for Hezbollah-related customer when bank lacked any connection
   to the parties who committed the attacks—the same Iraqi Shia militias at issue here) (“Freeman
   II”). The Second Circuit should be given the opportunity to consider what connection JASTA
   requires between conduct and attenuated injury—and this case provides a vehicle for it to do so.

           Finally, as Judge Denise Cote observed in dismissing JASTA aiding and abetting claims,
   “[b]ecause money is fungible and because the international banking system depends on
   cooperation among financial institutions across borders, it is particularly important to focus with
   care in cases like this on each of the necessary elements to a finding that [JASTA] has been
   violated.” Siegel v. HSBC Bank USA, N.A., 2018 WL 3611967 (S.D.N.Y. July 27, 2018). These
   considerations are amplified here, where Plaintiffs have sued the majority of the banking sector
   in Lebanon—a country now in economic free fall, confronting civil unrest and political turmoil.
   No other JASTA lawsuit has ever targeted a nation’s entire banking sector, much less at so
   delicate a time and risking such a substantial chilling effect. Under these circumstances, it is

   2
     Relatedly, to invoke JASTA’s secondary liability provisions in the first place, Plaintiffs must allege plausibly that
   they were injured in acts of international terrorism that were “committed, planned, or authorized” by Hezbollah. 18
   U.S.C. § 2333(d). Moving Defendants contend that Plaintiffs have not done so. At least one district court has agreed.
   See Atchley v. AstraZeneca UK Limited, 2020 WL 4040345 (D.D.C. July 17, 2020) (dismissing JASTA aiding and
   abetting claims involving some of the same “attacks” at issue in this case because they were not “committed,
   planned, or authorized” by Hezbollah).
 Case 1:19-cv-00007-CBA-VMS Document 179 Filed 12/28/20 Page 3 of 3 PageID #: 9820
Mayer Brown LLP


    Honorable Carol Bagley Amon
    December 28, 2020
    Page 3

   imperative that the Second Circuit be given the opportunity to consider the issues raised by an
   appeal from this Court’s decision as expeditiously as possible.


                                        Respectfully submitted,

                                        /s/ Mark G. Hanchet

                                        Mark G. Hanchet


   Cc: Counsel of Record (via ECF)
